Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 09/06/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-15 & 22-23 are currently pending. Pending Claims 21-24 were not included in applicant’s submittal of claims 09/06/2022. Claims 21 and 24 are dependent on Canceled claim 17 and are considered canceled.  Claims 22-23 are dependent on claim 1 and are considered still pending.

Response to Arguments
With regard to the 103 rejection:
Applicant’s arguments with respect to Claims 1, 3-15 & 22-23 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  
 
Applicant has amended Claims 1 & 8 to add new limitations without annotating the changes to the claims as required.  There seems to be a roll-up of dependent Claims 1, 3-15 & 22-23 regarding pressure inflation times but the added limitation in its entirety requires comparison of stored values and determining a leakage value from the comparison that require additional consideration. Additionally, Applicant argues the previous references do not teach “the control system generating a signal when  both leakage conditions occur (1) the inflation time is greater than the stored acceptable inflation time value and (2) the rate of change is greater than the stored value indicating a leak in the bladder”.  Applicant’s argument is not persuasive as the limitation of Claims 1 & 8 do not require both indications of leakage as it is claimed in its broadest interpretation in the alternative. The 103 rejection in light of the new references is maintained.  

Applicant’s arguments and amendments with regard to Claims 1, 3-15 & 22-23 have been considered in light of the new reference of Zhang and in further view of Welch and Bhai.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are not entered as claims in Applicant’s submittal 09/06/2022.  However, due to their dependency on active Claim 1 the claims are considered pending and will require Applicant to resubmit the claim set with Claims 22 & 23. 	 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 102551785: “Zhang” translation provided for citations) in view of Bhai (US 20080189865: “Bhai”) and in further view of Welch (US 20050241380: “Welch”). 
   
Claim 1. Zhang discloses a method of testing a bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation] of a pneumatic mattress (Fig. 1:cushion bed 51)[0034:  the bed 5 includes a cushion of air inflation or deflation 51 of bed 51 and holding the cushion shell 52] on a patient support (Fig. 1:  bed 5) for leakage [0065]  said method comprising: providing a control system (control means 4); providing the control system (control means 4) with a sensor (sensors 3); initiating testing by pressurizing the bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation] to a first pressure [0062:  he need for air inflation, checking whether the gas layer pressure reaches the predetermined value, if it is less than the predetermined pressure value, switch air valve is opened, the air pump starts charging, when the layer pressure] with the control system (control means 4); sensing when the bladder has reached the first pressure with the sensor (sensors 3); measuring an inflation time [0065] to reach the first pressure [0065]; comparing the inflation time to a acceptable inflation time value [0065]; after reaching the first pressure, the control system ceasing the pressurizing for a first time period greater than zero [0061] generating a signal when   the inflation time is greater than the  acceptable inflation time value  [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system].  Zhang does not explicitly disclose:
Control system with a storage capacity to store and compare to an acceptable inflation time value.
the first time period has ended, the control system measuring a second pressure of the bladder with the sensor; the control system measuring a second time period starting at the end of the first time period; the control system sensing and measuring a third pressure with the sensor at the end of the second time period, which represents a reduced pressure from the second pressure of the bladder; the control system determining a rate of change between the second pressure and the third pressure in the bladder over the second time period; the control system comparing the rate of change to a value to determine whether there is a leak in the bladder; and the control system generating a signal when the rate of change is greater than the value indicating a leak in the bladder.

With regard to 1) Bhai teaches a control system (Fig. 5: air system controller 26) with a storage capacity to store (Fig. 5: air system controller 26 with memory 56 & 58) and compare to an acceptable inflation time value [0050].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bhai’s control system with processor’s and memory storage to perform Zhang’s leakage determination steps because automation of the process increases the reliability and repeatability of the procedure ensuring Zhang’s air cushion reliably performs during a patient’s time and cost sensitive medical screening [Zhang 0005].

With regard to 2)   Welch teaches leakage detection of a pneumatic component (Fig. 1.  Welch further teaches  at the end of the first time period [Abstract & 0046; inflating to a first measured pressure Steps 110 to 112] the control system measuring [0013 calculating means] a second time period [Fig. 7 step S114 to step S116] starting at the end of the first time period (Fig. 7: inflation and settling time) detect a second pressure (Fig. 7 step 114) the control system [0013 calculating means] sensing and measuring a third pressure (Fig. 7 step 116) with the sensor [0036: a sufficiently accurate pressure sensor is mounted inside the tire and transmits pressure measurements to a receiver outside the tire]at the end of the second time period [Fig. 7 step S114 to step S116], which represents a reduced pressure [0045 leakage rate] from the second pressure (Fig. 7 step 114)  of the bladder [0002: tire leak detection];, the control system [0013 calculating means] determine a rate of change from the second pressure [Fig. 7 step S114] to the third pressure [Fig. 7 step S116] in said bladder [0002: tire leak detection]; over the second time period [Fig. 7 step S114 to step S116] [0045]; the control system [0013 calculating means] comparing the rate of change to a value [0045] to determine if there is a leak in the bladder [0002: tire leak detection]; and the control system [0013 calculating means] and generating a signal when the rate of change is greater than the value indicating a leak in the bladder [0045:   taking a second tire pressure measurement at a second time after the first time at a step 116 and determining at a step 118 whether a difference between the first tire pressure measurement and the second tire pressure measurement is indicative of an acceptable leakage rate].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Welch’s steps of inflating to a first pressure and then determining a rate change from a second and third pressure measurement with Zhang’s first analysis of pressure inflation interval times and adding pressure measurements and leak rate analysis because it improves the reliability of leakage determination by determining the level of the leak is large enough to warrant an alert of leakage of the bladder over stretching of the bladder material [Welch 0023].

Claim 3. Dependent on the method according to respective claim 1.  Zhang further discloses the control system (Fig. 1: overall control device 4) for comparing the pressurizing time period [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system].  to a stored time period [0065]; the control system (Fig. 1: overall control device 4) determining whether the pressurizing first time period [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system] is greater than the stored time period [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system]. 
Control system with a storage capacity to store and compare to an acceptable inflation time value. 
the control system displaying whether the change is greater than the stored value.

With regard to 1) Bhai teaches a control system (Fig. 5: air system controller 26) with a storage capacity to store (Fig. 5: air system controller 26 with memory 56 & 58) and compare to an acceptable inflation time value [0050].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bhai’s control system with processor’s and memory storage to perform Zhang’s leakage determination steps because automation of the process increases the reliability and repeatability of the procedure ensuring Zhang’s air cushion reliably performs during a patient’s time and cost sensitive medical screening [Zhang 0005].
With regard to 2) Welch further teaches the control system displaying (Figs.4& 5: display 54) whether the change is greater than the stored value [0038].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Welch’s display arrangement in a control systems for displaying Zhang’s pressure values and rate because displaying the pressure information increases the reliability of the device timely notification of a level of leakage [Welch 0042-0043].

Claim 8.  Zhang discloses a patient support (Fig. 1: bed 5) comprising: a mattress (Fig. 1: cushion for bed 51)[0034:  the bed 5 includes a cushion of air inflation or deflation 51 of bed 51 and holding the cushion shell 52] having bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation]; a pneumatic system (pump [0062], control means 4) having a pump [0062:  the calculating result gradually checking the needed air inflation state, air inflation or deflation. the need for air inflation, checking whether the gas layer pressure reaches the predetermined value, if it is less than the predetermined pressure value, switch air valve is opened, the air pump starts charging, when the layer pressure of the gas reaches a predetermined value, the air valve is closed. air pump stops working for inflating said bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation]; and a leak testing system comprising (control means 4 and sensor 3): a control system (control means 4), and a sensor (sensor 3):, said sensor (sensor 3): detecting the pressure in said bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation], stored code configured (Fig. 18) to: control said pump [0061-0062] to pressurize said bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation]; initiate said pump to pressurize said bladder [0036:  the cushion 51 includes a plurality of air layers and each air layer independent air inflation or deflation] to a first pressure [0062]; measure the inflation time to reach the first pressure and compare the inflation time to a stored acceptable inflation time value [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system]; after reaching the first pressure [0062], cease the pressurization for a first time period greater than zero [0062] and  generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder [0065: when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system].
a control system having one or more memory devices and said one or more memory devices comprising a non-transitory computer readable medium comprising stored code.
after the first time period, detect a second pressure in said bladder based on one or more signals from said sensor; at the end of the first time period, measure a second time period; at the end of the second time period, sense and measure a third pressure in said bladder, which represents a reduced pressure from the second pressure; and determine a rate of change from the second pressure to the third pressure in said bladder over the second time period; compare the rate of change to a stored value to determine if there is a leak in the bladder; and generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder.

With regard to 1) Bhai teaches a control system (Fig. 5: air system controller 26) having one or more memory devices (Fig. 5: air system controller 26 with memory 56 & 58) and said one or more memory devices(Fig. 5: air system controller 26 with memory 56 & 58)  comprising a non-transitory computer readable medium comprising stored code (Fig. 5: air system controller 26 with memory 56 & 58) [0050].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bhai’s control system with processor’s and memory storage to perform Zhang’s leakage determination steps because automation of the process increases the reliability and repeatability of the procedure ensuring Zhang’s air cushion reliably performs during a patient’s time and cost sensitive medical screening [Zhang 0005].

With regard to 2)  Welch teaches leakage detection of a pneumatic component (Fig. 1.  Welch further teaches) [Abstract & 0046; at To inflating to a first measured pressure] detect a second pressure (Fig. 7 step 114) in said bladder  [0002: tire leak detection]; based on one or more signals from said sensor [0036: a sufficiently accurate pressure sensor is mounted inside the tire and transmits pressure measurements to a receiver outside the tire]; at the end of the first time period [Fig. 7: step 0014], measure a second time period (Fig. 7: Between step 114 and step 116); at the end of the second time period [0045] (Fig. 7 step 116), sense and measure a third pressure (S116) in said bladder [0002: tire leak detection];, which represents a reduced pressure [0045 leakage rate]  from the second pressure [0045]; and determine a rate of change [0045] from the second pressure [Fig. 7 step S118] to the third pressure [Fig. 7 step S116] in said bladder [0002: tire leak detection]; over the second time period [0045]; compare the rate of change to a stored value  to determine if there is a leak in the bladder [0002: tire leak detection]; and generating a signal when the rate of change is greater than the stored value indicating a leak in the bladder [0045:   taking a second tire pressure measurement at a second time after the first time at a step 116 and determining at a step 118 whether a difference between the first tire pressure measurement and the second tire pressure measurement is indicative of an acceptable leakage rate].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Welch’s steps of inflating to a first pressure and then determining a rate change from a second and third pressure measurement with Zhang’s first analysis of pressure inflation interval times and adding pressure measurements and leak rate analysis because it improves the reliability of leakage determination by
determining the level of the leak is large enough to warrant an alert of leakage of the bladder over stretching of the bladder material [Welch 0023].
Claim 9. Dependent on the patient support (Fig. 1) according to claim 8.  Zhang further discloses said stored code (Fig. 18) is further configured to communicate the signal when the change is greater than the stored value [0065:  when a certain layer of air inflation time exceeds a predetermined time, the controller sends the warning of possible leakage of the layer to the system].

Claims 4-5 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bhai and in further view of Fazekas (US 20070169543; “Fazekas”).

Claims 4-5. Dependent on the method according to claim 1 the patient support (Fig. 1: Zhang) and stored code (Fig. 18)[0061] . 
Zhang does not explicitly disclose:
the control system deflating the bladder to a non-zero fourth pressure after measuring the third pressure and the control system measuring a deflation time period for deflating the bladder to the non-zero fourth pressure after the second time period; and the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period.


Fazekas teaches a settling first time period after gas filling a sealed article (Fig. 1) Fazekas further teaches the control system [0033 control system] deflating the bladder to a non-zero fourth pressure after measuring the third pressure (Fig. 1: 14 beginning is at third measurement and the end of period 14 is the fourth measurement) [0008 region 14 of FIG. 1, by the divergence of the pressure profile 14a of a non-leaking unit, from the pressure profile 14b of a leaking unit. Region 14 of FIG. 1 represents a far greater period of time then region 12, sufficiently long for a pressure leak to create a measurable divergence of the pressure profiles 14a and 14b] and the system measuring a deflation time period (Fig. 1: period 14 for deflation to a non-zero number) for deflating the bladder to the non-zero fourth pressure after the second time period [0008] the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period [0009 That is, the test period of region 14 must be long enough (e.g. longer) for the pressure drop on curve 14b to be substantially greater than the lowest stable pressure that is likely to be seen on a leak-free unit, such as the relatively low stable pressure shown at 12c].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fazekas’s additional depressurizing monitoring of a bladder as additional processing for Zhang’s  pressure measurements and leakage processing because the additional measurement and processing of the pressure trends increases the reliability of the leakage determination by further verifying the rate of leakage deflation by providing information on whether the detected leak is within acceptable parameters. [Fazekas 0008].

Claims 12-13. Dependent on the method according to claim 8 the patient support (Fig. 1: Zhang) and stored code (Fig. 18)[0061] . 
Zhang does not explicitly disclose:
the control system deflating the bladder to a non-zero fourth pressure after measuring the third pressure and the control system measuring a deflation time period for deflating the bladder to the non-zero fourth pressure after the second time period; and the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period.


Fazekas teaches a settling first time period after gas filling a sealed article (Fig. 1) Fazekas further teaches the control system [0033 control system] deflating the bladder to a non-zero fourth pressure after measuring the third pressure (Fig. 1: 14 beginning is at third measurement and the end of period 14 is the fourth measurement) [0008 region 14 of FIG. 1, by the divergence of the pressure profile 14a of a non-leaking unit, from the pressure profile 14b of a leaking unit. Region 14 of FIG. 1 represents a far greater period of time then region 12, sufficiently long for a pressure leak to create a measurable divergence of the pressure profiles 14a and 14b] and the system measuring a deflation time period (Fig. 1: period 14 for deflation to a non-zero number) for deflating the bladder to the non-zero fourth pressure after the second time period [0008] the control system determining whether the deflation time period is greater, equal to, or less than a second stored time period [0009 That is, the test period of region 14 must be long enough (e.g. longer) for the pressure drop on curve 14b to be substantially greater than the lowest stable pressure that is likely to be seen on a leak-free unit, such as the relatively low stable pressure shown at 12c].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fazekas’s additional depressurizing monitoring of a bladder as additional processing for Zhang’s  pressure measurements and leakage processing because the additional measurement and processing of the pressure trends increases the reliability of the leakage determination by further verifying the rate of leakage deflation by providing information on whether the detected leak is within acceptable parameters. [Fazekas 0008].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bhai and in further view of Du (CN 105784079; “Du” translation provided for citations).

Claim 6. Dependent on the method according to claim 1.   Zhang does not explicitly disclose:
determining whether the patient support is occupied, wherein the control system allowing the testing to be initiated only when the patient support is not occupied wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied.

Du teaches leakage detection [Abstract].  Du further teaches determining whether the patient support is occupied [0048 in the present invention, a predetermined number of times is stored in the memory, and the calculation module will confirm the number of times to enter step (S7). If it exceeds the predetermined number of times, it means that there is no patient in the bed, and the air bed It returns to the initial state, that is, the air bag in the air bed is at the initial pressure. If, if it is still within the number of times, confirm again; in the present invention, the  predetermined number of times can be adjusted and changed as required], wherein the control system allowing the testing to be initiated only when the patient support is not occupied [0015 if not, execute step (S93); (S93) the air bed is inflated, the detection module measures whether the pressure has changed. If so, step (S94) is executed; if not, the calculation module issues a hardware abnormality warning] further determining whether the patient support is occupied, wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied [0015].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Du’s processing of pressure readings to determine occupancy of a bladder prior to performing an abnormality test of the bladder as a processing step for Zhang’s abnormality leakage testing because the step improves the reliability of determining and informing a user of a leakage condition without creating false alerts that negatively impact the perception of the product. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bhai and in further view of Driscoll (US 20150164236; “Driscoll”).

Claim 7. Dependent on the method according to claim 1.   Zhang does not explicitly disclose:
the control system determining whether the change is greater, equal to, or less than a second stored value.


Driscoll teaches a data processing system is configured to sense a pressure readings of an air-mattress.  Driscoll further teaches the control system [Fig. 1: control unit 114]  determining whether the change is greater, equal to, or less than a second [0008 The control unit is also further configured to, during a deflate operation where the air mattress chamber is being deflated, obtain a dynamic deflation pressure measurement based on a dynamic deflation output from the pressure sensor, and to utilize the third and fourth constants to determine a dynamically-obtained static pressure value based on the dynamic deflation pressure measurement] stored value [0008 third and fourth].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Driscoll’s double constants for deflation verification as a process for Zhang’s processing of a decay period because a double threshold provides a buffer against error inducing pressure spikes affecting the accuracy of a leakage detection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bai and in further view of Du (CN 105784079; “Du” translation provided for citations).

Claim 14. Dependent on the method according to claim 1.   Zhang does not explicitly disclose:
determining whether the patient support is occupied, wherein the control system allowing the testing to be initiated only when the patient support is not occupied wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied.

Du teaches leakage detection [Abstract].  Du further teaches determining whether the patient support is occupied [0048 in the present invention, a predetermined number of times is stored in the memory, and the calculation module will confirm the number of times to enter step (S7). If it exceeds the predetermined number of times, it means that there is no patient in the bed, and the air bed It returns to the initial state, that is, the air bag in the air bed is at the initial pressure. If, if it is still within the number of times, confirm again; in the present invention, the  predetermined number of times can be adjusted and changed as required], wherein the control system allowing the testing to be initiated only when the patient support is not occupied [0015 if not, execute step (S93); (S93) the air bed is inflated, the detection module measures whether the pressure has changed. If so, step (S94) is executed; if not, the calculation module issues a hardware abnormality warning] further determining whether the patient support is occupied, wherein said source code is configured to initiate said pump to pressurize said bladder to the first pressure only when it is determined that the patient support is not occupied [0015].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Du’s processing of pressure readings to determine occupancy of a bladder prior to performing an abnormality test of the bladder as a processing step for Zhang’s abnormality leakage testing because the step improves the reliability of determining and informing a user of a leakage condition without creating false alerts that negatively impact the perception of the product. 

Claims 15 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bai and in further view of Gutherie (US 5235713; “Gutherie”).

Claim 15.  Dependent on the patient support (Fig. 1 bed 5) according to claim 8.   Zhang does not explicitly disclose:
bladder comprises a zone of bladders, and said control system for diagnosing said zone of bladders.

Guthrie teaches an airbed having multi-zone air mattress is provided  [Abstract].  Gutherie teaches a mattress (Fig. 2: mattress 20) includes a zone of the bladders [Col. 7 lines 20-45: the twenty bags 20 are divided up into four uniform pressure zones: a first zone near the user's head having four bags, a second and third zone, each having five bags, and a fourth zone near the user's feet having six bags. More or fewer zones can be provided to suit specific circumstances or the mattress can be constructed so that the air pressure inside each bag is independently controlled. Also, the mattress can be constructed with either greater than or less than a total of twenty bags 20] and said control system (Fig. 18: controller 26) for diagnosing said zone of bladders [Col. 20 lines 22-67:  Special processing is done for a leaky mattress. A normal mattress requires the blower to turn on about every 5 minutes; a leaky mattress may trigger the blower every minute. This can annoy the patient, making it desirable to leave the blower on. Therefore, the blower will be left on for a minimum of 3 extra minutes any time the zones are within the desired window, if the mattress is determined to be leaky according to the following… communications port allows the operator to quickly determine the pressure zone to which the leaky bag belongs and the severity of the problem. The results of any diagnostic subroutines can also be communicated to the microcomputer].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gutherie’s arrangement of at least a controller for diagnosing a plurality of bladders equaling one zone as Zhang’s plurality of cell bladders because differing pressures in each of the zones improves the quality of the mattress by adjusting pressure for comfort of the user and facilitates the treatment of the user in a health care facility [Gutherie Col. 1 lines 25-37].

Claim 22.  Dependent on the patient support (Fig. 1 bed 5) according to claim 8.  Zhang in view of Welch teaches determining includes determining a rate of change between the second pressure and the third pressure in the zone of bladders over the second time period; said comparing includes comparing the rate of change to a stored value to determine whether there is a leak in the zone of bladders in the rejection of claim 1.  Zhang in view of Welch  does not explicitly disclose:
bladder comprises a zone of bladders, and said control system for diagnosing said zone of bladders.

Guthrie teaches an airbed having multi-zone air mattress is provided  [Abstract].  Gutherie teaches a mattress (Fig. 2: mattress 20) includes a zone of the bladders [Col. 7 lines 20-45: the twenty bags 20 are divided up into four uniform pressure zones: a first zone near the user's head having four bags, a second and third zone, each having five bags, and a fourth zone near the user's feet having six bags. More or fewer zones can be provided to suit specific circumstances or the mattress can be constructed so that the air pressure inside each bag is independently controlled. Also, the mattress can be constructed with either greater than or less than a total of twenty bags 20] and said control system (Fig. 18: controller 26) for diagnosing said zone of bladders [Col. 20 lines 22-67:  Special processing is done for a leaky mattress. A normal mattress requires the blower to turn on about every 5 minutes; a leaky mattress may trigger the blower every minute. This can annoy the patient, making it desirable to leave the blower on. Therefore, the blower will be left on for a minimum of 3 extra minutes any time the zones are within the desired window, if the mattress is determined to be leaky according to the following… communications port allows the operator to quickly determine the pressure zone to which the leaky bag belongs and the severity of the problem. The results of any diagnostic subroutines can also be communicated to the microcomputer].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gutherie’s arrangement of at least a controller for diagnosing a plurality of bladders equaling one zone as Zhang’s plurality of cell bladders because differing pressures in each of the zones improves the quality of the mattress by adjusting pressure for comfort of the user and facilitates the treatment of the user in a health care facility [Gutherie Col. 1 lines 25-37].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Welch and Bai and in further view of Mahoney (US 20100206051; “Mahoney”).

Claim 23. Dependent on the method according to claim 1.   Zhang does not explicitly disclose:

	 the first time period is in a range of 30 seconds to several minutes 

Mahoney teaches a leak detection method for an air bed having an air chamber comprises adjusting the air chamber to a predetermined pressure level and checking pressures after predetermined periods [Abstract]. Mahoney further the first time period is in a range of 30
seconds to several minutes [0025: the first predetermined time interval is about one minute].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mahoney’s first time period of one minute as a time period for Zhang’s first time period because using a time period that is determined sufficient for a settling period (e.g. first time period) improves the quality of determining a leak condition by ensuring the settling time has passed which provides an accurate reading by providing an adequate a period in which to stabilize the pressure from the changes of inflating the bladder [0025 Mahoney].






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        





/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855